[DO NOT PUBLISH]


               IN THE UNITED STATES COURT OF APPEALS

                        FOR THE ELEVENTH CIRCUIT
                         ________________________                  FILED
                                                          U.S. COURT OF APPEALS
                                                            ELEVENTH CIRCUIT
                                No. 05-13441                November 28, 2005
                            Non-Argument Calendar             THOMAS K. KAHN
                          ________________________                CLERK

                       D. C. Docket No. 03-00703-CV-P-S


JOYCE TATOR,

                                                              Plaintiff-Appellant,

                                     versus

HOUSING AUTHORITY OF THE
BIRMINGHAM DISTRICT,

                                                               Defendant-Appellee.
                          ________________________

                  Appeal from the United States District Court
                     for the Northern District of Alabama
                        _________________________
                             (November 28, 2005)

Before TJOFLAT, DUBINA and FAY, Circuit Judges.

PER CURIAM:

      The summary judgment granted in favor of the appellee is affirmed for the

reasons set forth in the thorough Memorandum Opinion entered by the district court

on January 19, 2005.

      AFFIRMED.